—Order of the Appellate Term of the Supreme Court, First Department (Riccobono, J. P., Parness and Miller, JJ.), entered June 1, 1992, which affirmed an order of the Civil Court, Bronx County (Lorraine Backal, J.), entered March 27, 1991, which, inter alia, denied plaintiffs motion to vacate a prior judgment of the Civil Court, entered June 18, 1980 in favor of defendants in the amount of $6,634.49, awarded defendants by order of this Court entered May 13, 1980 [75 AD2d 759], which reversed a prior judgment in plaintiffs favor, unanimously affirmed, with costs.
As plaintiff has extensively litigated this matter over the past 13 years and has raised identical issues previously in various stages of this litigation to avoid payment of the costs and disbursements, the doctrines of res judicata, collateral estoppel and law of the case bar relitigation herein. Concur— Sullivan, J. P., Carro, Ellerin and Kassal, JJ.